OPINION — AG — A CITY OR TOWN MAY CHARGE FOR FISHING ON A LAKE OWNED BY SAID CITY OR TOWN EVEN THOUGH SAID LAKE IS IN EXCESS OF TEN ACRES IN AREA AND AT LEAST 50 PERCENT OF THE FUNDS FOR BUILDING THE LAKE WAS PROVIDED BY FEDERAL AND STATE FUNDS. ASSUMING, OF COURSE, THAT THE AVAILABILITY OF SAID FEDERAL OR STATE FUNDS WAS NOT CONDITIONED UPON THE PUBLIC'S HAVING FREE USE OF THE LAKE FOR THE PURPOSE OF FISHING OR HUNTING. (SMALL WATERSHED FLOOD CONTROL PROGRAM) CITE: OPINION NO. 63-301, 29 O.S. 1961 513 [29-513], 29 O.S. 1961 513 [29-513], 11 O.S. 1961 321 [11-321], 11 O.S. 1961 329.1 [11-329.1] [11-329.1] , 11 O.S. 1961 329.2 [11-329.2], 11 O.S. 1961 321 [11-321], 29 O.S. 1961 405 [29-405] [29-405] (LEE COOK)